Title: James Madison to Simon Bernard, 3 August 1831
From: Madison, James
To: Bernard, Simon


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Augst. 3. 1831
                            
                        
                        J. Madison presents his respects to General Bernard and asks the favor of him to take charge of the inclosed
                            letter for General Lafayette
                        
                            
                                
                            
                        
                    